Exhibit 10xix
STOCK OPTION AWARD AGREEMENT
(Non-Qualified Stock Option)
     This AGREEMENT is made to be effective as of January 23, 2009, by and
between Camco Financial Corporation (the “COMPANY”), and James E. Huston (the
“OPTIONEE”).
WITNESSETH:
     WHEREAS, the Board of Directors of the COMPANY has determined to retain the
services of the OPTIONEE as the President and Chief Executive Officer of the
COMPANY and its subsidiary, Advantage Bank (the “BANK”);
     WHEREAS, as a material inducement to the OPTIONEE’s entering into
employment with the COMPANY and the BANK and to more closely align the
OPTIONEE’s interests with those of the shareholders of the COMPANY, the COMPANY
wishes to award an option to purchase shares of the COMPANY to the OPTIONEE; and
     WHEREAS, the Board of Directors of the COMPANY has determined to award to
the OPTIONEE an option to purchase 75,000 shares of common stock of the COMPANY
(the “COMMON SHARES”);
     NOW, THEREFORE, in consideration of the above premises and intending to be
legally bound by this AGREEMENT, the parties hereto agree to the following:
     1. Grant of Option. The COMPANY hereby grants to the OPTIONEE an option to
purchase 75,000 COMMON SHARES (the “OPTION”). The OPTION is not intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “CODE”). The COMMON SHARES to be issued upon the
exercise of the OPTION may be either authorized and unissued shares or issued
shares that have been reacquired by the COMPANY. No fractional shares shall be
issued pursuant to this AGREEMENT.
     2. Terms and Conditions of the OPTION.
          (A) OPTION Price. The purchase price (the “OPTION PRICE”) to be paid
by the OPTIONEE to the COMPANY upon the exercise of the OPTION shall be $2.50
per share, being 100% of the fair market value of a COMMON SHARE on January 23,
2009, as determined by the closing price of a COMMON SHARE on the NASDAQ Global
Market on this date.
          (B) Exercise of the OPTION. Subject to the other provisions of this
AGREEMENT, the OPTION is immediately exercisable. The OPTION shall remain
exercisable until the date of expiration of the OPTION term.

 



--------------------------------------------------------------------------------



 



          The OPTION may be exercised to purchase less than the total number of
COMMON SHARES subject to the OPTION and exercisable at any time and from time to
time. The OPTION may not be exercised unless the COMMON SHARES issued upon such
exercise are first registered pursuant to any applicable federal and state laws
or regulations or, in the opinion of securities counsel to the COMPANY, are
exempt from such registration. Nothing contained in this AGREEMENT shall be
construed to require the COMPANY to take any action whatsoever to make the
OPTION exercisable or to make transferable any shares issued upon the exercise
of the OPTION.
          (C) OPTION Term. Subject to the right of the COMPANY to provide for
earlier termination in the event of any merger, acquisition or consolidation
involving the COMPANY, the OPTION shall in no event be exercisable after the
expiration of 10 years from the date of this AGREEMENT.
          (D) Method of Exercise. The OPTION may be exercised by delivering
written notice of exercise to the COMPANY in care of its Chief Financial Officer
or its Chairman. The notice must state the number of shares subject to the
OPTION in respect of which it is being exercised and must be accompanied by
payment in full of the OPTION PRICE in cash, unless the Board of Directors of
the COMPANY in its sole discretion permits payment of the OPTION PRICE in COMMON
SHARES already owned by the OPTIONEE, by the surrender of outstanding awards of
OPTIONS or by simultaneously exercising the OPTION and selling COMMON SHARES
thereby acquired and using the proceeds from such sale as payment of the
purchase price of such COMMON SHARES.
          (E) Satisfaction of Taxes and Tax Withholding. The COMPANY or a
subsidiary shall be entitled, if the Board of Directors deems it necessary or
desirable, to withhold (or secure payment from the OPTIONEE in lieu of
withholding) the amount necessary to satisfy any withholding or
employment-related tax obligation attributable to the exercise of the OPTION or
otherwise incurred with respect to the OPTION, and the COMPANY may defer
delivery of any COMMON SHARES pursuant to the exercise of the OPTION unless
indemnified to its satisfaction. The Board of Directors may, in its discretion
and subject to such rules as the Board of Directors may adopt, permit the
OPTIONEE to satisfy, in whole or in part, any withholding or employment-related
tax obligation which may arise in connection with the grant, exercise or
disposition of the OPTION by electing to have the COMPANY withhold COMMON SHARES
to be issued, or by electing to deliver to the COMPANY COMMON SHARES already
owned by the OPTIONEE having a fair market value (as determined by the mean
between the bid and the asked prices of the COMMON SHARES on the NASDAQ Capital
Market, if the COMMON SHARES are then traded on such market, or otherwise as
determined by the Board of Directors if the COMMON SHARES are not traded on such
market at that time) equal to the amount of such tax obligation.
     3. Non-Assignability of the OPTION. Once granted, the OPTION shall not be
assignable or transferable except by will or by the laws of descent and
distribution, and the terms and conditions of the OPTION shall be binding upon
each and every executor, administrator, heir, beneficiary or other successor to
the OPTIONEE’s interest.

-2-



--------------------------------------------------------------------------------



 



     4. Adjustment Upon Changes in Capitalization.
          (a) The existence of this AGREEMENT and the OPTION shall not affect or
restrict in any way the right or power of the Board of Directors of the COMPANY
or the shareholders of the COMPANY to make or authorize the following: any
adjustment, recapitalization, reorganization or other change in the COMPANY’s
capital structure or its business; any merger, acquisition or consolidation of
the COMPANY; any issuance of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the COMPANY’s capital stock or rights thereof; the
dissolution or liquidation of the COMPANY or any sale or transfer of all or any
part of its assets or business; or any other corporate act or proceeding,
including any merger or acquisition which would result in the exchange of cash,
stock of any other company or options to purchase the stock of another company
for the OPTION or which would involve the termination of the OPTION at the time
of such corporate transaction.
          (b) In the event of any change in capitalization affecting the COMMON
SHARES of the COMPANY, such as a stock dividend, stock split, recapitalization,
merger, consolidation, spin-off, split-up, combination or exchange of shares or
other form of reorganization, or any other change affecting the COMMON SHARES,
such proportionate adjustments, if any, as the Board of Directors of the COMPANY
in its discretion may deem appropriate to reflect such change shall be made with
respect to the aggregate number of COMMON SHARES subject to the OPTION and the
OPTION PRICE. Notwithstanding the foregoing, any adjustment made pursuant to
this Section 4(b) shall be made in accordance with the requirements of
Section 409A of the Code, to the extent applicable.
     5. Securities Law Restrictions. No COMMON SHARES shall be issued under this
AGREEMENT unless securities counsel for the COMPANY shall be satisfied that such
issuance will be in compliance with applicable federal and state securities
laws. Nothing in this AGREEMENT shall be construed as requiring the COMPANY to
register the COMMON SHARES subject to the OPTION. Certificates for COMMON SHARES
delivered under this AGREEMENT may be subject to such stop-transfer orders and
other restrictions as the Board of Directors of the COMPANY may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange or The NASDAQ Stock Market upon which
the COMMON SHARES are then listed, and any applicable federal or state
securities law. The Board of Directors may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions. In
the event of any delay in the issuance of COMMON SHARES pursuant to this
Section 5, the COMPANY shall issue such COMMON SHARES on the first day that it
reasonably anticipates that such issuance will not violate such applicable
federal and state securities laws.
     6. Interpretation of this AGREEMENT. The Board of Directors of the COMPANY
is authorized to construe and interpret this AGREEMENT and to make all other
determinations necessary or advisable for the administration of this AGREEMENT
to the extent permitted by law. Any determination, decision or action of the
Board of Directors of the COMPANY in connection with the construction,
interpretation, administration, or application of this AGREEMENT shall be final,
conclusive and binding upon all parties to this AGREEMENT.

-3-



--------------------------------------------------------------------------------



 



     7. Governing Law. The rights and obligations of the OPTIONEE and the
COMPANY under this AGREEMENT shall be governed by and construed in accordance
with the laws of the State of Ohio (without giving effect to the conflict of
laws principles thereof) in all respects, including, without limitation, matters
relating to the validity, construction, interpretation, administration, effect,
enforcement, and remedies provisions of this AGREEMENT and its rules and
regulations, except to the extent preempted by applicable federal law. All
disputes and matters whatsoever arising under, in connection with or incident to
this AGREEMENT shall be litigated, if at all, in and before a court located in
the State of Ohio, U.S.A., to the exclusion of the courts of any other state or
country.
     8. Rights and Remedies Cumulative. All rights and remedies of the COMPANY
and of the OPTIONEE enumerated in this AGREEMENT shall be cumulative and, except
as expressly provided otherwise in this AGREEMENT, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
     9. Captions. The captions contained in this AGREEMENT are included only for
convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
     10. Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect. It is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
     11. Entire AGREEMENT. This AGREEMENT and the OPTIONEE’s Employment
Agreement constitutes the entire agreement between the COMPANY and the OPTIONEE
in respect of the subject matter of this AGREEMENT, and this AGREEMENT
supersedes all prior and contemporaneous agreements between the parties hereto
in connection with the subject matter of this AGREEMENT. All representations of
any type relied upon by the OPTIONEE and the COMPANY in making this AGREEMENT
are specifically set forth herein, and the OPTIONEE and the COMPANY acknowledge
that each of them has relied on no other representation in entering into this
AGREEMENT. This AGREEMENT may not be modified or amended, except (a) by an
instrument in writing signed by the parties hereto or (b) by the COMPANY,
without any additional consideration to the OPTIONEE, to the extent deemed
necessary by the COMPANY upon the advice of legal counsel to avoid penalties
arising under Section 409A of the Internal Revenue Code of 1986, as amended, and
regulations thereunder, even if those amendments reduce, restrict or eliminate
rights granted under this AGREEMENT. No attempted waiver of any of the
provisions of this AGREEMENT shall be binding upon any

-4-



--------------------------------------------------------------------------------



 



party hereto unless contained in a writing signed by the party to be charged.
Nothing contained in this AGREEMENT shall be interpreted as conferring upon the
OPTIONEE any right to continued service to the COMPANY.
     IN WITNESS WHEREOF, the parties hereto have caused this AGREEMENT to be
executed to be effective as of January 23, 2009.

                      CAMCO FINANCIAL CORPORATION  
 
               
 
  By:                          
 
                             
 
      Its:        
 
         
 
   
 
               
 
  OPTIONEE:        
 
                                James E. Huston    

-5-